Citation Nr: 1220632	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for speech disablement.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2005 to December 2006.

This matter comes to the Board of Veterans Affairs (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In this decision the RO denied additional issues for service connection for hearing loss disability, characterized as deafness, and for food addiction.  In regard to these issues, the Veteran's representative informed VA in writing in June 2009 that the Veteran was withdrawing these issues from the appeal.  In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  

While the RO characterized the Veteran's claimed psychiatric disability as depression, the evidence shows that she has been diagnosed with mental health conditions in addition to depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  With this in mind, the Board interprets the claim of service connection for depression to include other diagnosed psychiatric conditions and has amended the issue on the title page accordingly.

The  issue of entitlement to service connection for a dental disability is being referred and has been raised by the record.  See Informal Hearing Presentation dated in May 2012.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disability is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative requested on an Informal Hearing Presentation dated in May 2012 that the Veteran's appeal as to the issue of service connection for speech disablement be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of service connection for speech disablement have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). The Veteran's representative withdrew the Veteran's claim for service connection for speech disablement on a May 2012 Informal Hearing Presentation, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for speech disablement.  This issue is, therefore, dismissed.


ORDER

The appeal as to entitlement to service connection for speech disablement is dismissed.


REMAND

The Veteran's representative requested on an Informal Hearing Presentation in May 2012 that the Veteran's claim for service connection for a psychiatric disability be remanded for a medical nexus opinion and for outstanding treatment records.  The Board agrees.  In this regard, the Veteran's service treatment records show that she participated in an ADAPT (Alcohol and Drug Abuse Prevention & Treatment) program and was diagnosed as having alcohol abuse and adjustment disorder with anxiety and depressed mood.  Postservice evidence includes a private treatment record from the Veteran's psychotherapist, dated in April 2012, diagnosing the Veteran as having schizoaffective disorder.  The psychotherapist reported that stress and anxiety-provoking experiences often exacerbate the Veteran's symptoms.  The Veteran attributes her psychiatric condition to dental problems that she said began in service and have been ongoing ever since.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination in this case. In light of the information above showing a present psychiatric disability which the Veteran attributes to ongoing dental problems she said began in service, as well as an inservice psychiatric diagnosis, the Veteran should be afforded a VA examination for an opinion as to the etiology of her present psychiatric disability.  

There also appears to be outstanding medical records that are pertinent to this claim.  In this regard, the Veteran testified in March 2012 that she is currently receiving counseling treatment at the Alexandria Community Services Board.  Although the claims file presently contains a record from this facility dated in December 2011, this record indicates that treatment began in July 2010, and per the Veteran's hearing testimony, she continues to receive treatment there.  Accordingly, these identified records in their entirety, along with any additional outstanding pertinent medical records, should be obtained.  38 U.S.C.A. § 5103A(b),(c). 

Based on the foregoing, the case is REMANDED for the following action:

1.  Copies of pertinent outstanding treatment records should be obtained and added to the claims folder, to specifically include treatment records from the Alexandria Community Services Board beginning in July 2010 to present.

2.  Schedule the Veteran for a psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the appropriate diagnosis(es) and opine as to whether any psychiatric diagnosis is as likely than not (a 50 percent probability or greater) related to the Veteran's active service, to include (but not limited to) the inservice dental issues, and the report of adjustment disorder with depressed mood.  (The rating decision also noted a report of insomnia and anxiety.)  A complete rationale for all opinions proffered must be set forth in the report provided. 

3.  After the completion of any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


